Citation Nr: 0815719	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-30 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for a status post 
second right toenail removal with fungal infection and 
ingrown nail.

2.  Entitlement to a compensable evaluation for recurring 
costochondritis.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active service from June 1993 to November 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

This matter was previously before the Board in August 2006, 
at which time both issues were remanded for additional 
development as well as for the issuance of proper notice and 
assistance to the veteran.  All development and notice having 
been completed, the matters are properly before the Board for 
evaluation.


FINDINGS OF FACT

1.  The veteran's service connected toenail disability does 
not exhibit moderate symptoms, does not affect more than five 
percent of the body or exposed area affected, and does not 
require corticosteroids or other immunosuppressive drugs.

2.  The veteran's costochondritis causes mild symptoms at 
least 2 to 3 times per week and flares up 2 to 3 times per 
month, causing severe, achy pain in the area of the left 
chest along the sternal border on the left, which lasts 
anywhere from one to three days.  

3.  The veteran's costochondritis causes functional 
impairment as it numbs the veterans hands and arms and limits 
some of his ability to engage in activities requiring pushing 
or pulling motions with the upper body.


CONCLUSION OF LAW

1.  The criteria for a compensable evaluation for status post 
second right toenail removal with fungal infection and 
ingrown nail have not been met.  38 U.S.C.A.  §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 
7813-5284 (2007).

2.  The criteria for a compensable evaluation for recurring 
costochondritis, to 10 percent, are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.655, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.56, 4.73 Diagnostic Code 5321 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.   § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case).  Id. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.

First, for the veteran's status post second right toenail 
removal with fungal infection and ingrown nail (foot 
disability), the RO rated the condition under Diagnostic Code 
(DC) 7813-5284.  Diagnostic Code 7813 provides that tinea 
pedis is rated as dermatitis under DC 7806.  See 38 C.F.R. § 
4.118, DC 7813.  

Under DC 7806, a 10 percent rating requires that at least 5 
percent, but less than 20 percent, of the entire body or 
exposed areas are affected, or it must show that intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12-month period.  See 38 
C.F.R. § 4.118, DC 7806.

A 30 percent rating is assigned where 20 to 40 percent of the 
entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  Lastly, 
where more than 40 percent of the entire body or exposed 
areas are affected or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period, a 60 
percent evaluation is assigned.  Id.

Under DC 5284, a 10 percent rating is assigned for a moderate 
foot injury, a 20 percent rating for a moderately severe foot 
injury, and a 30 percent rating for a severe foot injury.  38 
C.F.R. § 4.71a.  Words such as "moderate", "moderately 
severe", and "severe" are not defined in the Rating 
Schedule.

The veteran was afforded a VA examination in May 2003.  At 
that time the examiner indicated that the veteran had a 
deformed toenail of the right great toe.  Only one-third of 
the nail was present with evidence of being ingrown both on 
the medial and lateral areas.  There was also thickening of 
the toenail with discoloration of the second and third toe of 
the right foot; however, there was no ingrown toenail and no 
evidence of fungal skin disease, which weighs against the 
veteran's claim for a compensable rating for his disability.

The veteran's VA outpatient treatment records prior to the VA 
examination indicate that he had treatment in December 2002 
for fungal nails.  It was also noted in May 2002 that the 
veteran's second toenail on his right foot was missing.  
However, these records do not indicate that the veteran's 
disability affected at least 5 percent of the exposed area 
affected, nor do the records show that intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of less than six 
weeks during the past 12-month period.  Also the records fail 
to show a moderate foot disability.  Therefore a compensable 
rating for the disability is not warranted for that time 
period.  

Records subsequent to the VA examination in May 2003 are 
negative for a diagnosis of fungal infection or ingrown nail 
of the second toe of the right foot.  Accordingly, the Board 
finds that a compensable rating is not warranted for the 
veteran's foot disability.

The veteran's costochondritis was rated under DC 5399-5321, 
for injuries analogous to injuries to Muscle Group XXI, which 
provides that a noncompensable rating is assigned for slight 
muscle injury.  A 10 percent rating is assigned where there 
is moderate impairment.  A 20 percent rating requires severe 
or moderately severe impairment.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2007).

A slight muscle injury is a simple wound of muscle without 
debridement or infection.  Objective findings include no 
evidence of fascial defect, atrophy, or impaired tonus, no 
impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1) (2007).

A moderate disability of muscles is the result of a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2) 
(2007).

A moderately severe muscle injury is the result of a through 
and through or deep penetrating wound by a small high 
velocity missile or a large low velocity, with debridement, 
prolonged infection or sloughing of soft parts and 
intermuscular scarring.  The objective findings include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of the muscles compared to the sound side; 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3) (2007).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56(d)(4) (2007).

The veteran was afforded a VA examination in November 2006.  
At this time, the examiner reviewed the claims file.  The 
veteran indicated that he has flare-ups 2 to 3 times per 
month consisting severe pain, achy pain in the area of the 
left chest along the sternal border on the left.  The pain 
lasts anywhere from one to three days.  He indicated that he 
suffers mild symptoms at least 2 to 3 times per week

The veteran's disability is aggravated by his sleeping 
positions, such as sleeping on his left side or in the fetal 
position of his left side, which are the only ways the 
veteran can get a good rest.  He also indicated that working 
in the yard and engaging in activities that require pushing 
or pulling with the upper body or arms aggravates his 
condition.  The veteran stated that his prior job was with a 
sporting goods store; but currently works a desk job.  He 
indicated that he tries to complete chores, though the chores 
usually cause pain afterwards for a day or two.  

The veteran used to treat the episodes with anti-inflammatory 
medications; however, the medicines aggravate his service 
connected stomach condition.  He currently takes no 
medications to treat the pain.

The examiner indicated that upon his review of the claims 
file, the veteran did not seek treatment in the year prior 
for chest pain or discomfort.

The visual examination of the chest was normal, symmetrical 
with no evidence of muscle atrophy, swelling, or asymmetry.  
Palpation of the chest precipitated pain in the second and 
third sternocostal joints anteriorly, which is where the 
veteran indicated that he felt his symptoms.  There was no 
swelling, no fluctuans, and no abnormality of the skin or 
discoloration.  Movement of the chest wall was within normal 
limits and movement of the shoulder was normal.  There was no 
muscle herniation and no loss of muscle or joint function.  

The veteran was diagnosed with recurrent costochondritis with 
residuals.

VA outpatient treatment records show that the veteran was 
treated in April 2003 for chest pain.  His pain assessment 
was a 6 and he indicated that exercise, lifting, stress, and 
walking contributed to the pain.  He told the VA medical 
provider that he had chest pain with numbness in his left arm 
and hand.  The veteran indicated that the pain felt like a 
pulled muscle and that the pain would last for hours.  In an 
addendum to that record, it was noted that the veteran was 
pain free but that his symptoms could be reproduced with 
palpation to the upper left sternum.

Other medical records show that the veteran was treated 
multiple times in 2003 and 2004 for his costochondritis.  The 
veteran was also treated in 2001 and 2002.  Specifically, the 
severity of the veteran's chest pain caused him to seek 
emergency treatment at Forrest General Hospital in November 
2001 for sudden onset of right sided chest pain that occurred 
at his work.  The pain was sharp in nature and radiated to 
his back.  The veteran reported pain on breathing and when 
moving in certain positions.  He also sought emergency 
treatment in December 2002 for tightness in his chest.  The 
December visit found no tenderness on palpation, x-rays 
showed no acute symptoms, and the diagnosis was palpitations.  
The November visit found no tenderness in the chest wall or 
in the back.  Chest x-rays were normal.  He was diagnosed 
with musculoskeletal pain.  

The veteran also sought emergency treatment at Wesley Medical 
Center in March 2003, May 2003, and August 2003 for chest 
pain.  

Private medical records from Dr. Lowe show that the veteran 
sought treatment for his costochondritis on several 
occasions.  In May, July, September, and October 2003, he 
complained of episodic chest pain that radiated into the left 
shoulder and back and in some cases to both arms.  He was 
assessed with chest discomfort.  His assessment for the same 
complaints in August 2003 was arthralgia and URI.  In 
November 2004, the pain changed in nature to involve the left 
side of the chest.

In the veteran's notice of disagreement, he indicated that 
his job was manager for an archery pro shop, a job that 
required pushing and pulling as part of his everyday work.  
He indicated that there were several days that he had to miss 
work and/or school due to the pain in his chest.  The Board 
notes that he subsequently changed employment and now works a 
desk job.

The Board notes that the veteran's disability is rated by 
analogy to DC 5321.  Based upon the medical records showing a 
history of continued treatment of the disability and based 
upon the veteran's statements to the VA examiner that he has 
continued to have mild symptoms weekly and severe symptoms 2 
to 3 times per month, the Board finds that the veteran's 
disability more closely approximates a moderate rating and 
finds that he should be granted a 10 percent rating for the 
disability.  His disability has rendered him unable to 
participate in daily chores or choose a sleep position 
without suffering severe pain.  The pain has affected the 
veteran's ability to function, causing numbness in his arms 
and hands and limiting his ability to participate in 
activities requiring pushing or pulling, or and limits his 
ability to comfortably complete basic household chores.  

The evidence does not show that the disability is, or has 
been at any time throughout the pendency of this claim, 
severe or moderately severe; therefore, a rating of 20 
percent is not warranted.  Simply stated, the Board finds 
that the post-service medical records, which indicates little 
objective medical evidence of a disorder, would provide 
evidence against this claim.  This finding does not suggest 
that the veteran does not have problems with this disorder, 
only that the post-service medical record would provide 
evidence against a finding of a moderately severe problem 
associated with this condition.       

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.  § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction, or regional office (RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in September 2006 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  The letter also addressed the 
Vazquez-Flores criteria necessary for an increased rating and 
identified types of evidence that the veteran could submit on 
behalf of his claim.  Although the notice letter was not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in December 2007 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The veteran 
was afforded VA medical examinations in May 2003 and in 
November 2006.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board notes that in the August 2006 remand, the Board 
requested that VA assist in obtaining medical records from a 
private practitioner, Dr. E.C.  The appeals management 
requested a release and additional information from the 
veteran about Dr. E.C. and his records records.  VA received 
no response.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

A compensable rating for post second right toenail removal 
with fungal infection and ingrown nail is denied.

A compensable rating for recurring costochondritis is granted 
at 10 percent.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


